DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on May 30, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6 – 16 & 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 11,344,104. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,344,104 to Miller and the instant patent application 17/827,922 BOTH set forth:
“An improved backpack comprises: a posterior enclosure; a pair of shoulder supports connected to said posterior enclosure; a compartment contained within said posterior enclosure; said compartment having a bottom aperture; a caddy removably contained within said compartment; said caddy having a bottom spine obstructing said aperture; and, a handle structure secured to said bottom spine;
  	which further comprises: an openable flap extending over said handle and said aperture;  
wherein said caddy comprises a folding utility case comprising: a pair of opposable panels hingedly joined to said spine; wherein said opposable panels and said spine have inner surfaces lined by a layer of fabric fastener; and, a plurality of carried items, wherein each of said carried items has an exposed surface supporting patches of fabric fastener matable to said layer of fabric fastener; whereby each of said carried items can be organized and secured to said inner surfaces;  
wherein said compartment is lined with a hollow sleeve having a low friction inner surface contacting said caddy;
  	a vestment comprising a first armor panel; and, an anterior chamber shaped to fully contain said vestment, said chamber having a top opening dimensioned to allow said vestment to pass fully therethrough;  
wherein said vestment comprises a weapon holster; 
 	which further comprises a pair belts wherein each of said belts has a first end fastened to said backpack, and a second end forming a loop secured to said vestment.  
wherein said anterior chamber comprises a septum separating said anterior chamber into a front pocket and a back pocket; said front pocket releasably containing a second armor panel;
  	which further comprises: a pair of laterally spaced apart belts connecting said vestment to said backpack at a location inside said anterior chamber; a pliable cover releasably covering said top opening of said anterior chamber; a pair of laterally spaced apart, pliable pull-tabs; wherein each pull-tab comprises: a first end, a medial portion, and a second end; wherein said first end is connected to said vestment; wherein said second end is free; wherein said medial portion is releasably and obscurably secured to one or the other of said shoulder supports;
  	wherein said pliable cover releasably seals against a lip bordering said top opening of said chamber; and, wherein said pull-tabs extend through apertures in a seal between said pliable cover and said lip;  
wherein each of said pull-tabs further comprises: a graspable grip formed onto said second end; and wherein said graspable grip is free from attachment to said one or the other of said shoulder supports;
  	wherein said medial portion of said pull-tab is carried within a longitudinal channel in said one or the other of said shoulder supports; and wherein said channel is releasably covered by at least one obscuring flap of material; 
	which further comprises a pair of decoy bands extending longitudinally along exposed outer surfaces of said shoulder supports, wherein said decoy bands are shaped, dimensioned and oriented to mimic an extension of said pull-tabs along said shoulder supports.” 
 
“The method of deploying a utility caddy from a backpack comprises: selecting a backpack including a posterior enclosure have a releasably closable anterior chamber shaped and dimensioned to fully and obscurably enclose a deployable protective utility vestment attached to said backpack; further selecting said backpack to have a compartment within said posterior enclosure fully and obscurably containing a deployable utility caddy; extracting said caddy from said compartment; wherein said extracting comprises: flipping open a flap covering a bottom aperture of said compartment; grasping a handle on a bottom spine of said caddy obstructing said bottom aperture; and, pulling said handle downwardly;
wherein said extracting further comprises: sliding said caddy along a low-friction guide sleeve lining said compartment; 
 	wherein said method further comprises: pulling said vestment from a top opening in said releasably closable anterior chamber into a position wherein said vestment has been drawn over a users head and secured to said users chest.”  

“The combination of a backpack having a deployable protective utility vestment and a removable caddy, wherein said backpack comprises: a compartment having a bottom aperture; said compartment being shaped and dimensioned to contain said caddy; wherein said caddy comprises: a bottom spine obstructing said aperture; and, a handle structure secured to said bottom spine.”  

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is missing a period (.) punctuation mark.  Replace claim 20, line 8 with - - a handle structure secured to said bottom spine. - - Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., in view of (U.S. Patent Publication Number 2008 / 0035502 A1) to Merzon.
Regarding claim 1, Carter et al., discloses the improved backpack (See Figures 3 & 4) comprises: 
the2 posterior enclosure (12); 3the pair of shoulder supports (i.e. Left & Right (84) in Figures 3 & 4) connected to the posterior enclosure (12); the 4compartment (40, 50 & 60) contained within the posterior enclosure (12); 5teththe compartment (50) having the bottom aperture (i.e. via Opening of Unfastened (28) in Figure 3); 6the caddy (14) removably contained within the compartment (50); 7thethethe caddy (14) having the side (74D) obstructing the aperture (i.e. via Opening of Unfastened (28) in Figure 3). 
However, Carter et al., lacks and does not explicitly disclose the bottom spine and the8 handle structure secured to the bottom spine. 
Merzon teaches the caddy (20) having the bottom spine (54) and the handle structure (60) secured to the bottom spine (54) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make and substitute or replace the caddy with the bottom spine and the handle structure secured to the bottom spine as taught by Merzon with the caddy of Carter et al., in order to adequately grasp the handle for quick and rapid retrieval.
 
Regarding claim 12, Carter et al., discloses which further comprises: 2an openable flap (28) extending over the side (74D) of the caddy (14) and the aperture (i.e. via opening of (28) in Figure 3). 
Furthermore, Carter et al., as modified by Merzon discloses the caddy (20) having the handle (60) (See Figure 1). 

Regarding claim 13, Carter et al., as modified by Merzon discloses which further comprises: 2the disuniformly shaped item (i.e. (76) in Figure 2) secured to an inner surface of the spine (54) (See Figures 1 & 2). 
 
Regarding claim -14-20, Carter et al., discloses the of backpack (10) having the 2removable caddy (14), 3wherein the backpack (10) comprises:
the4 compartment (50) having the bottom aperture (i.e. via Opening of Unfastened (28) in Figure 3); the5 compartment (50) being shaped and dimensioned to contain said caddy (14); wherein the side of the caddy (14) obstructs the aperture (i.e. via Opening of Unfastened (28) in Figure 3) (See Figures 2 & 3).
However, Carter et al., does not explicitly disclose 6the bottom spine; and, the handle structure secured to the bottom spine.
 Mezon teaches the caddy (20) comprises the bottom spine (54); and, the handle structure (60) secured to the bottom spine (54) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the caddy comprises the bottom spine obstructing the aperture; and, the handle structure secured to the bottom spine as taught by Mezon with the backpack of Carter et al., in order to easily grasp the caddy for quick retrieval.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., and (U.S. Patent Publication Number 2008 / 0035502 A1) to Merzon as applied to claim 1 above, and further in view of (U.S. Patent Number 5,495,967) to Parton.
Regarding claim 14, Carter et al., as modified by Merzon discloses wherein the caddy (20) comprises the folding utility case (See Figures 1 & 2) comprising: 2the pair of opposable panels (50 & 52) hingedly joined to the spine (54) (See Paragraph 0040).
 However, Carter et al., as modified by above lacks and does not explicitly disclose 3wherein inner surfaces lined by the layer of fabric fastener; and, the plurality of carried items, wherein each of the carried items has an exposed surface 6supporting patches of fabric fastener matable to the layer of fabric fastener; 7whereby each of the carried items can be organized and secured to the inner surfaces. 
Parton teaches wherein the opposable panels (37 & 38) have inner surfaces lined by the layer of fabric fastener (i.e. Hook & Loop Fastener of (35) in Figure 1); and, the plurality of carried items (67 & 68), wherein each of the carried items (67 & 68) has an exposed surface 6supporting patches of fabric fastener (72) matable to the layer of fabric fastener (i.e. Hook & Loop Fasteners of (35) in Figure 1); 7whereby each of the carried items (67 & 68) can be organized and secured to the inner surfaces (35) (See Column 6, lines 13 – 30) (See Figures 1, 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opposable panels have inner surfaces lined by the layer of fabric fastener; and, the plurality of carried items, wherein each of the carried items has an exposed surface 6supporting patches of fabric fastener matable to the layer of fabric fastener; 7whereby each of the carried items can be organized and secured to the inner surfaces as taught by Parton with the improved backpack of Carter et al., in order to allow the user to place store item in whatever position or angle (See Column 6, lines 27 – 30).
 
Claim(s) 7, 11, 12, 13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., (U.S. Patent Publication Number 2008 / 0035502 A1) to Merzon as applied to claim 7 above, and further in view of (U.S. Patent Number 10,130,160 B1) to Cheng et al.
Regarding claim -12-7, Carter et al., as modified lacks and does not explicitly disclose which further comprises: 2thethethe vestment comprising the first armor panel; and, 3an anterior chamber shaped to fully contain the vestment, the chamber having the top 4opening dimensioned to allow the vestment to pass fully therethrough. 
Cheng et al., teaches the vestment (20) comprising the first armor panel (21); and, 3an anterior chamber (13) shaped to fully contain the vestment (20), the chamber (13) having the top 4opening (i.e. via Opening of (18) in Figure 6) dimensioned to allow the vestment (20) to pass fully therethrough (See Figure 6). 
It would have been obvious to one having ordinary skill in the art at the time the time the invention as effectively filed to make the vestment comprising the first armor panel; and, 3an anterior chamber shaped to fully contain the vestment, the chamber having the top 4opening dimensioned to allow the vestment to pass fully therethrough as taught by Cheng et al., with the backpack of Carter et al., in order to protect the backpack wearer in case of an emergency. 

Regarding claim 11, Carter et al., as modified by Cheng et al., teaches the pair of laterally spaced apart belts (22 & 24) connecting the vestment (20) to the backpack (10) at a 3location inside the anterior chamber (13); the4 pliable cover (18) releasably covering the top opening of the anterior chamber (13); 5the pair of laterally spaced apart, pliable pull-tabs (26 & 28); 6wherein each pull-tab (26 & 28) comprises: 7thethe first end, the medial portion, and the second end; 8wherein the first end is connected to the vestment (20); 9wherein the second end is free; 10wherein the medial portion is releasably (i.e. via (146 & 166) in Figure 5) and obscurably secured to one or the 11other of the shoulder supports (14 & 16) (See Figures 1, 2, 3 & 5).

Regarding claim 112, Carter et al., as modified by Cheng et al., discloses the pliable cover (18) releasable seals (i.e. via 182A & 182B) against the lip (122, 122A & 122B) bordering the top opening of the chamber (13); and, wherein the pull-tabs (26 & 28) extend through aperture (132) in the seal between the pliable cover (18) and the lip (See Figures 1, 2 & 3).

Regarding claim 13, Carter et al., as modified by Cheng et al., discloses 1wherein each of the pull-tabs (26 & 28) further comprises: the graspable grip (264 & 286) formed onto the second end; and wherein the graspable grip (264 & 284) is free from attachment to the one or the other of the shoulder supports (14 & 16).

Regarding claim 116, Carter et al., discloses the method steps of deploying the utility caddy (14) from the backpack (10) comprises: 
25further selecting the backpack (10) to have the compartment (50) within the posterior enclosure (12) 6fully and obscurably containing the deployable utility caddy (14) (See Figure 2); 7extracting the caddy (14) from the compartment (50); 8wherein the extracting comprises: 9flipping open the (28) flap covering the bottom aperture (i.e. via Opening of Unfastened (28) in Figure 3) of the compartment (50); and the caddy (14) obstructing the bottom aperture (i.e. via Opening of Unfastened (28) in Figure 3).
However, Carter et al., does not explicitly disclose the method steps of selecting the backpack including the posterior enclosure have the releasably closable anterior 3chamber shaped and dimensioned to fully and obscurably enclose the deployable protective utility 4vestment attached to the backpack.
Cheng et al., discloses the method steps of selecting the backpack (10) including the posterior enclosure (12) have the releasably closable anterior 3chamber (13) shaped and dimensioned to fully and obscurably enclose the deployable protective utility 4vestment (21) attached to the backpack (10) (See Figures 1 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of selecting the backpack including the posterior enclosure have the releasably closable anterior 3chamber shaped and dimensioned to fully and obscurably enclose the deployable protective utility 4vestment attached to the backpack as taught by Cheng et al., with the backpack of Carter et al., in order to provide the user with rapid protection.
However, Carter et al., does not disclose the method steps of 10grasping the handle on the bottom spine of the caddy obstructing the bottom 11aperture; and, 12pulling the handle downwardly.
Mezon teaches the method steps of grasping the handle on the bottom spine of the caddy; and, pulling the handle downwardly.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of grasping the handle on the bottom spine of the caddy; and, pulling the handle downwardly as taught by Mezon in order to provide quick and rapid retrieval.

Regarding claim 119, Carter et al., as modified by Cheng et al., discloses the method steps of further comprises: 2pulling the vestment (21) from the top opening (18) in the releasably closable anterior chamber (13) into the position wherein the vestment (21) has been drawn over a user’s head and secured to the users chest (See Figure 6). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., and (U.S. Patent Publication Number 2008 / 0035502 A1) to Merzon and (U.S. Patent Number 10,130,160 B1) to Cheng et al., as applied to claim 7 above, and further in view of (U.S. Patent Publication Number 2019 / 0174903 A1) to Holder.
Regarding claim 8, Carter et al., as modified by above lacks and does not explicitly disclose the vestment comprises the weapon holster.
Holder teaches 1wherein the vestment (206) comprises the weapon holster (202) (See Paragraph 0038) (See Figure 2). 
 It would have been obvious to one having ordinary skill in the art at the time the time the invention as effectively filed to make the vestment comprises the weapon holster 3as taught by Holder with the backpack of Carter et al., in order to provide weapon storage of quick readiness deployment for protection. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., and (U.S. Patent Publication Number 2008 / 0035502 A1) to Merzon and (U.S. Patent Number 10,130,160 B1) to Cheng et al., as applied to claim 7 above, and further in view of (U.S. Patent Number 11,026,501 B1) to Dabrowka.
Regarding claim 19, Carter et al., as modified by above does not explicitly disclose wherein each of the belts has 2thefirst end fastened to the backpack, and the second end forming the loop secured to the vestment.
Dabrowka discloses which further comprises the pair belts (28L & 28R) wherein each of the belts (28L & 28R) has 2thefirst end fastened (i.e. via (30) in Figure 2) to the backpack (10), and the second end forming the loop secured to the vestment (26 & 32) (See Figures 2 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein each of the belts has the first end fastened to the backpack, and the second end forming the loop secured to the vestment as taught by Dabrowka with the backpack of Carter et al., in order to provide adjustment to accommodate users of various body types and sizes (See Column 7, lines 15 – 21).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., (U.S. Patent Publication Number 2007 / 0086845 A1) to Merzon and (U.S. Patent Number 10,130,160 B1) to Cheng et al., as applied to claim 7 above, and further in view of (U.S. Patent Number 9,642,443 B2) to Amago.
Regarding claim 110, Carter et al., as modified by Cheng discloses wherein the anterior chamber (13); the pocket (i.e. Interior Storage Pocket of (13) in Figures 2, 3 & 6) releasably containing the second armor panel (21).
However, Carter et al., as modified by above lacks and does not explicitly disclose the septum separating 2theanterior chamber into the front pocket and the back pocket.
Amago teaches wherein the anterior chamber (102) comprises the septum (166) separating the 2anterior chamber (102) into the front pocket (134) and the back pocket (132) (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the anterior chamber comprising the septum separating the anterior chamber into the front pocket and the back pocket as taught by Amago with the backpack of Carter et al., in order to provide organizational separation when storing personal items.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., (U.S. Patent Publication Number 2007 / 0086845 A1) to Merzon and (U.S. Patent Number 10,130,160 B1) to Cheng et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 5,934,533) to Callanan and (U.S. Patent Number 5,991,925) to Wu.
Regarding claim -13-14, Carter et al., as modified by above does not disclose wherein the medial portion of the pull-tab (26 & 28) carried within the 2longitudinal channel in the one or the other of the shoulder supports (14 & 16).
Callanan teaches wherein the medial portion of the pull-tab (52 & 56) is carried within the longitudinal channel (38) in the one of the shoulder supports (26) (See Column 4, lines 36 – 47) (See Figures 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the medial portion of the pull-tab carried within the longitudinal channel in the one of the shoulder supports as taught by Callanan with the backpack of Carter et al., in order to secure and prevent the pull-tab from accidental tugging, knotting, snagging and / or entanglement.
Furthermore, Carter et al., as modified by above does not disclose wherein the channel 3is releasably covered by at least one obscuring flap of material. 
	Wu teaches wherein the channel (i.e. Gap Opening b/w (111) in Figure 5) is releasably covered by at least one obscuring flap of material (11) (See Figures 4 & 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the channel releasably covered by at least one obscuring flap of material as taught by Wu with the backpack of Carter et al., in order to quickly remove the pull-tab.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2019 / 0216192 A1) to Carter et al., (U.S. Patent Publication Number 2007 / 0086845 A1) to Merzon and (U.S. Patent Number 10,130,160 B1) to Cheng et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 10,231,533 B2) to Vaughan et al.
Regarding claim 115, Carter et al., as modified above does not disclose the pair of decoy bands extending 2longitudinally along exposed outer surfaces of the shoulder supports, wherein the decoy bands 3are shaped, dimensioned and oriented to mimic an extension of the pull-tabs along the 4shoulder supports.  
Vaughan et al., teaches the decoy band (20 or 30) extending 2longitudinally along exposed outer surface of the shoulder support (64), wherein the decoy band (20 or 30) is 3shaped, dimensioned and oriented to mimic an extension of the pull-tab (8) along the 4shoulder support (64) (See Figures 1, 3 & 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the decoy band extending 2longitudinally along exposed outer surfaces of the shoulder support, wherein the decoy band is 3shaped, dimensioned and oriented to mimic an extension of the pull-tab along the 4shoulder support as taught by Vaughan et al., with the backpack of Carter et al., in order to camouflage and / or disguise the pull tab.
However, Carter et al., as modified by Vaughan et al., does not explicitly disclose the pair of decoy bands.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of decoy bands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
   
Allowable Subject Matter
Claims 5, 6, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734